UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Larrima Davis,
                                              21-cv-4990 (JGK)
                         Plaintiff,
                                              ORDER
           - against -

Annette Phillips,
                                                USDC SDN Y
                                                DOCUM::NT
                         Defendant.             F:LECTRONICALL y FIL.-D
                                                DOC#                C



JOHN G. KOELTL, District Judge:
                                                                     ~iJ;.:
                                                DATE FILED: ____,7_,__        c-::~--
     The time for the defendant , Annette Phillips, to respond to

the complaint is extended to July 23, 2021. Therefore , the request

for a certificate of default is denied .

     The time for the defendant to respond to the motion for a

preliminary injunction is extended to July 23, 2021 . The time to

reply is extended to July 30, 2021 .

SO ORDERED.

Dated :     New York, New York
            July 8, 2021



                                       United States District Judge




    Copy mailed to prose party(ies)
           at docket address
